Matter of Quezada v Long (2015 NY Slip Op 02131)





Matter of Quezada v Long


2015 NY Slip Op 02131


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
L. PRISCILLA HALL
ROBERT J. MILLER, JJ.


2014-04450
 (Docket No. V-1042-10)

[*1]In the Matter of Natalia Quezada, appellant, 
vOrin Long, respondent-respondent, et al., respondent.


Arleen Lewis, Blauvelt, N.Y., for appellant.
K.D. Rothman, Nanuet, N.Y., for respondent-respondent.
Christopher T. Widholm, New City, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (Sherri L. Eisenpress, J.), dated April 11, 2014. The order, after a hearing, in effect, denied the mother's petition to modify a prior order of custody and visitation so as to award her sole legal and physical custody of the subject child.
ORDERED that the order is affirmed, without costs or disbursements.
The Family Court did not err in declining to modify a prior court-sanctioned custody agreement so as to award the mother sole legal and physical custody of the subject child. The mother failed to show that there was a change in circumstances such that modification was necessary to ensure the continued best interests of the child, under the totality of the circumstances (see Matter of Estevez v Perez, 123 AD3d 707, 708; Matter of Mack v Kass, 115 AD3d 748, 748-749; Matter of Vasquez v Ortiz, 77 AD3d 962).
Although the parties have an acrimonious relationship and their communication with each other is limited, the record does not show that the parties' antagonism prevented them from setting aside their differences to facilitate decision-making and to cooperate on matters in the best interests of the child (cf. Matter of Florio v Niven, 123 AD3d 708; Matter of Edwards v Rothschild, 60 AD3d 675).
MASTRO, J.P., DILLON, HALL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court